Citation Nr: 0207134	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  94-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and W.G.





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1953 to March 1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision by the RO.  

The veteran testified at a personal hearing before a former 
Member of the Board in June 1996.  

The Board remanded the case to the RO in September 1996 and 
again in May 2001 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a low back 
disorder until many years after service.  

2.  The veteran currently is shown to be suffering from 
lumbosacral strain and degenerative joint disease and low 
back spinal stenosis due to degenerative changes and 
spondylolisthesis.  

3.  The veteran has submitted no competent evidence to 
support his assertions that he has current low back 
disability that is due to service.  



CONCLUSION OF LAW

The veteran is not shown to have a low back disability due to 
disease or injury that was incurred in or aggravated by 
service; nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 
1153, 5107(a), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.6, 3.303, 3.304, 3.306, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran asserts that he suffered a low back 
injury while on active military service in Germany in 1954.  

Unfortunately, attempts to locate the veteran's service 
medical records have been unsuccessful, and it is appears 
that the records may have been destroyed in the 1973 fire at 
the National Personnel Records Center in St. Louis, Missouri.  

In this regard, the veteran has been asked to provide more 
specific information about where he was treated for a back 
injury during service.  The veteran has indicated that he was 
assigned to the 540th Quartermaster Depot in Giessen, Germany 
when he injured his low back.  The RO made several attempts 
to locate records showing treatment for a back injury in 
relation to the service in Germany.  After various requests 
for records, the RO could not verify that the veteran had 
been assigned to the 540th Quartermaster Depot in Giessen, 
Germany.  

The submitted post-service medical records show that the 
veteran was initially shown to be suffering from a back 
disorder in 1981 when it was noted that he a "severe 
limitation on his physical functioning as a result of his 
back problem."  In a March 1981 psychiatric evaluation, the 
veteran reported by way of history that he had injured his 
back in military service and had had "chronic difficulty" 
since that time.  

A VA examination performed in January 1992 noted that the 
veteran had lumbosacral strain with pain radiating into the 
leg and degenerative joint disease of the lumbosacral spine.  
The veteran reported having been treated by a private doctor 
since 1980.  

Other submitted medical records refer to the veteran 
receiving private treatment in 1992 and 1993.  In a December 
1992 report, L. S. Deutsch, M.D., reported that the veteran 
had a history of having had low back pain since he felt 
something "pop" when doing heavy lifting in 1954.  

An October 1992 "CT SCAN" report noted that the veteran had 
severe spinal stenosis at the level of L4-L5 secondary to 
degenerative changes, as well as a Grade I anterior 
spondylolisthesis of L4 on L5, and mild to moderate spinal 
stenosis at L5-S1 secondary to degenerative changes.  

The veteran testified before a former Member of the Board in 
June 1996 that he had sought treatment for his back disorder 
shortly after his discharge from service in 1955 at the San 
Juan, Puerto Rico VA Medical Center.  The veteran also 
indicated that he received treatment at the VA Medical Center 
in Philadelphia, Pennsylvania.  

In a September 1996 remand, the Board noted the veteran's 
assertions that he was treated at the San Juan and 
Philadelphia VA Medical Centers and requested that the RO 
obtain the veteran's medical records from those facilities.  

The RO's numerous requests for the veteran's medical records 
from the San Juan and Philadelphia VA Medical Centers were 
unavailing.  

The last correspondence from the veteran appears to have been 
received at the RO in March 1999.  

In a March 2001 letter to the veteran, the Board explained to 
the veteran that, because the Member who conducted the June 
1996 hearing was no longer employed at the Board, the law 
required that the Board afford the veteran another hearing 
before another Member of the Board, if desired.  The veteran 
was asked to indicate whether he wanted to appear for another 
personal hearing before a Member of the Board.  The veteran 
did not respond to that inquiry.  

Shortly thereafter, it was determined that the veteran's 
current address was unknown.  

In May 2001 remand, the Board noted that the March 2001 
letter, an August 1999 Supplemental Statement of the Case, 
and other correspondence had been sent to the veteran at his 
last known address of record, but were returned by the Post 
Office because he had moved without leaving a new address.  

The Board added that a letter received from the veteran in 
October 1998 had shown a different address.  The Board 
directed that the RO attempt to contact the veteran at the 
new address.  

Pursuant to the directives set forth in the May 2001 remand, 
the RO sent a letter to the veteran in July 2001 at his most 
recent known address advising him of the evidence necessary 
to substantiate his claim.  The veteran has not responded.  

Thereafter, the RO notified the veteran's service 
organization representative that it was having difficulty 
locating the veteran.  The veteran's representative responded 
in a VA Form 646 prepared in March 2002 that they had not 
been in contact with the veteran for more than two years and 
had no information as to his whereabouts.  

The pertinent law and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Certain diseases like arthritis shall be granted service 
connection if manifested to a compensable degree during a one 
year presumptive period after service.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

As noted hereinabove, attempts to obtain the veteran's 
service medical records have been unsuccessful.  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to advise the veteran to obtain other forms 
evidence in support of his claim.  In addition, there is a 
heightened duty  to consider the benefit of the doubt rule in 
such cases.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The heightened duty to advise the veteran in developing facts 
pertinent to his claim under the provisions of 38 
U.S.C.A. § 5107(a) in a case where service medical records 
are presumed destroyed includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In this regard, several attempts were made to verify the 
veteran's service in Germany, obtain medical records from 
military and VA about treatment the veteran received during 
service in 1954 and thereafter.  

However, in this case, there has been presented no credible 
evidence to show the nature and extent of the veteran's 
reported injury in service or to establish a continuity of 
symptomatology thereafter.  

The case also was remanded for a second time in May 2001 in 
order to afford the veteran an additional opportunity to 
provide evidence to support his claim of service connection 
and to afford him another opportunity to appear for another 
hearing before a Member of the Board.  However, the veteran 
has failed to respond thereto.  

The veteran has submitted no competent evidence to support 
his lay assertions that he has currently demonstrated low 
back disability due to disease or injury in service.  

Significantly, in a March 2002 statement, the veteran's 
service representative indicated that they had not been in 
contact with the veteran for more than two years and had no 
information as to his whereabouts.  

The Board notes in this regard that it is the veteran's 
burden to keep VA apprised of his whereabouts.  "If he does 
not do so, there is no duty on the part of VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

The Board notes that the RO attempted to notify the veteran 
of the VCAA, but it is unclear whether the veteran received 
the July 2001 letter explaining the VCAA.  Nonetheless, the 
Board finds that VA's duties have been fulfilled as discussed 
hereinbelow.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in a 
July 1992 rating decision, a January 1994 Statement of the 
Case, and January and July 1999 Supplemental Statements of 
the Case that competent evidence of a current back disability 
and evidence of a link between such disability and service 
was necessary in order for service connection to be granted.  
The rating decision, as well as the Statement of the Case, a 
letter to the veteran and Supplemental Statement of the Case 
have served to adequately inform the veteran of what was 
needed to substantiate his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the aforementioned rating 
decisions, Statements of the Case, Supplemental Statements of 
the Case and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  As noted hereinabove, the RO sent letters to the 
veteran asking him to submit evidence to support his claim of 
service connection, but the veteran could not be located.  

While VA has a duty to assist veteran in the development of 
his claim, that duty is not "a one-way street."  If a 
claimant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  Given the lack of 
cooperation on the part of the veteran, the Board must 
undertake to decide this matter based on the evidence of 
record.  

In the circumstances of this case, to remand the case again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claim of 
service connection for a low back disorder.  



ORDER

Service connection for a low back disorder is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

